Case 1:17-cv-01760-WYD-STV Document 65 Filed 03/29/19 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 17-cv-01760-WYD-STV

  ROBERT NARDY, JR. and ELIZABETH KELLEY, Individually and On Behalf of All
  Others Similarly Situated,

         Plaintiffs,

  v.

  CHIPOTLE MEXICAN GRILL, INC.,
  M. STEVEN ELLS,
  MONTGOMERY F. MORAN
  JOHN R. HARTUNG,
  TIMOTHY SPONG,
  MARK CRUMPACKER, and
  JOHN S. CHARLESWORTH

         Defendants.


                                      FINAL JUDGMENT


         Pursuant to and in accordance with Fed. R. Civ. P. 58(a) and the Order on

  Motion to Dismiss, filed on March 29, 2019, by the Honorable Wiley Y. Daniel, Senior

  United States District Judge, and incorporated herein by reference as if fully set forth, it

  is hereby

         ORDERED that judgment is hereby entered in favor of Defendants, Chipotle

  Mexican Grill, Inc., M. Steven Ells, Montgomery F. Moran, John R. Hartung, Timothy

  Spong, Mark Crumpacker, and John S. Charlesworth, and against Plaintiffs, Robert

  Nardy, Jr. and Elizabeth Kelley, Individually and On Behalf of All Others Similarly

  Situated, on Defendants’ Motion to Dismiss. It is further


                                               -1-
Case 1:17-cv-01760-WYD-STV Document 65 Filed 03/29/19 USDC Colorado Page 2 of 2




        ORDERED that plaintiffs’ complaint and action are DISMISSED WITH

  PREJUDICE.

        DATED at Denver, Colorado this 29th day of March, 2019.

                                               FOR THE COURT:

                                               JEFFREY P. COLWELL, CLERK



                                               s/ Robert R. Keech
                                               Robert R. Keech,
                                               Deputy Clerk




                                         -2-
